Case: 14-13021   Date Filed: 05/04/2015   Page: 1 of 3


                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 14-13021
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 8:14-cr-00002-JDW-TGW-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                  versus

JASON ALAN HARGROVE,

                                                         Defendant-Appellant.

                      ________________________

                Appeal from the United States district court
                    for the Middle District of Florida
                      ________________________

                              (May 4, 2015)

Before MARTIN, JULIE CARNES and ANDERSON, Circuit Judges.

PER CURIAM:
              Case: 14-13021     Date Filed: 05/04/2015    Page: 2 of 3


      Jason Alan Hargrove appeals his conviction for one count of attempting to

entice a minor to engage in a sexual act. See 18 U.S.C. § 2422(b). On appeal, he

argues that the district court erred by disallowing an entrapment defense at his jury

trial. We affirm.

      The proper standard of review for an appeal from a district court’s

disallowance of an entrapment defense is not clear in this Circuit. Some panels of

this Court have reviewed the issue de novo, while others have reviewed for an

abuse of discretion. See United States v. Sistrunk, 622 F.3d 1328, 1332–33 (11th

Cir. 2010) (collecting cases). But we need not “resolve th[is] muddled issue”

today, because Hargrove’s arguments fail under either standard of review. See id.

at 1333 (following the same path).

      Entrapment is an affirmative defense with two elements: “(1) government

inducement of the crime; and (2) lack of predisposition on the part of the

defendant.” Id. (quotation omitted). But “before an entrapment defense may be

presented to the jury,” a defendant must lay “an evidentiary foundation for [the]

defense.” Id. (quotation omitted). To lay a foundation, a defendant must “produce

any evidence sufficient to raise a jury issue that the government’s conduct created

a substantial risk that the offense would be committed by a person other than one

ready to commit it.” Id. (quotation omitted). “This burden is light,” but “evidence

of the government’s . . . initiation of contact is not enough.” Id. (quotation


                                           2
               Case: 14-13021     Date Filed: 05/04/2015    Page: 3 of 3


omitted). Instead, “inducement requires an element of persuasion or mild

coercion,” which “may be shown by evidence that the defendant had not favorably

received the government plan, and the government had to push it on him, or that

several attempts at setting up an illicit deal had failed and on at least one occasion

[the defendant] directly refused to participate.” Id. (quotation omitted). If a

defendant meets his burden, “the question of entrapment becomes a factual one for

the jury to decide.” Id. (quotation omitted). When considering the entrapment

defense, we view the evidence in the light most favorable to the defendant. United

States v. Ryan, 289 F.3d 1339, 1344 (11th Cir. 2002) (per curiam).

      Hargrove did not produce sufficient evidence of government inducement to

lay a foundation for an entrapment defense. True, the government made the initial

contact with Hargrove. But that is not enough. Hargrove, not the government,

brought up sex and proposed meeting. There was no evidence that the government

persuaded or coerced Hargrove, or that he ever refused to participate.

      AFFIRMED.




                                           3